Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Pricing Supplement No. 113 Dated: September 5, 2007 Filed Pursuant to Rule 424(b)(3) (To Prospectus dated June 8, 2006 and Prospectus Supplement dated June 13, 2006) File No. 333-134864 CALCULATION OF REGISTRATION FEE Class of securities offered Medium-Term Senior Notes, Series C Aggregate offering price $500,000,000 Amount of registration fee $15,350* *The filing fee of $15,350 is calculated in accordance with Rule 457( r ) of the Securities Act of 1933. ($30.70/million) This Pricing Supplement consists of 3 page(s) AMERICAN EXPRESS CREDIT CORPORATION Medium-Term Senior Notes, Series C Due Nine Months or More from Date of Issue Principal Amount or Face Amount: $500,000,000 Issue Price: 100.000% Proceeds to Company on original issuance: $499,900,000 Commission: $100,000 Agent: [] ABN AMRO Incorporated [] Goldman Sachs & Co. [] Banc of America Securities LLC [] Greenwich Capital Markets, Inc. [] Barclays Capital Inc. [] J. P. Morgan Securities Inc. [] BNP Paribas Securities Corp. [] Lehman Brothers Inc. [] BNY Capital Markets, Inc. [] Merrill Lynch Pierce Fenner & Smith Inc. [] Credit Suisse Securities (USA) LLC [] The Williams Capital Group, L.P. [X] Citigroup Global Markets Inc. [] Utendahl Capital Partners, L.P. [] Deutsche Bank Securities Inc. [] Wachovia Capital Markets LLC [] Other: Agents capacity on original issuance: [X] As Agent [] As principal If as principal: [] The Notes are being offered at varying prices related to prevailing market prices at the time of resale. [] The Notes are being offered at a fixed initial public offering price of 100 % of Principal Amount or Face Amount. Form of Note: [X] Global [] Definitive Original Issue Date: September 10, 2007 Stated Maturity: September 10, 2009 Specified Currency (If other than U.S. Dollars): Authorized Denominations (If other than as set forth in the Prospectus Supplement): Interest Payment Dates: Monthly on the 10th day of each month First Interest Payment Date: October 10, 2007 Accrue to Pay: [X] Yes [ ] No Indexed Principal Note: [] Yes (See Attached) [X] No Type of Interest Rate: [] Fixed Rate [X] Floating Rate [] Indexed Rate (See Attached) Interest Rate (Fixed Rate Notes): Initial Interest Rate (Floating Rate Notes): 6.17 % Base Rate: [] CD Rate [] Commercial Paper Rate [] EURIBOR [] Federal Funds Rate [X] LIBOR [] Treasury Rate [] Prime Rate [] Other (See Attached) Calculation Agent: The Bank of New York Computation of Interest (If other than as set forth in the Prospectus Supplement): [ ] 30 over 360 [] Actual over Actual [X] Actual over 360 [] Other (See Attached) Interest Reset Dates: Monthly on the 10 th day of each month Rate Determination Dates (If other than as set forth in the Prospectus Supplement): Index Maturity: Spread (+/-): +35.0 basis points Spread Multiplier: none Change in Spread, Spread Multiplier or Fixed Interest Rate prior to Stated Maturity: [] Yes (See Attached) [X] No Maximum Interest Rate: none Minimum Interest Rate: none Amortizing Note: [ ] Yes (See Attached) [X] No Optional Redemption: [ ] Yes [X] No Optional Redemption Dates: Redemption Prices: Redemption:[] In whole only and not in part [] May be in whole or in part Optional Repayment: [ ] Yes [X] No Optional Repayment Dates: Optional Repayment Prices: Discount Note: [ ] Yes [X] No Total Amount of OID: Bond Yield to Call: Bond Yield to Maturity: Yield to Maturity: CUSIP: 0258M0CU1 ISIN: US0258M0CU14 DESCRIPTION OF THE NOTES: The description in this Pricing Supplement of the particular terms of the Medium-Term Senior Notes offered hereby supplements, and to the extent inconsistent therewith replaces, the description of the general terms and provisions of the Notes set forth in the accompanying Prospectus and Prospectus Supplement, to which reference is hereby made.
